Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor of claims 5 and 9 and the barrier of claims 17-19 and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is unclear, as “one or more” has been deleted, therefore implying that all three forms of sensor are present; while the specification lists them as alternatives. In claim 11, it is not specified that the outlet claimed is the water outlet.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 2, 5, 6, 9-14, 16, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larry.
.
6.	Claim(s) 1, 5, 6, 14, 15, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmigel.
Schmigel discloses an apparatus and method for reducing the water content of a sludge comprising a column having a constant cross section (1) with a lower outlet valve (9) with multiple level controllers (10, 11, 12), as claimed.
7.	Claim(s) 1, 3, 5, 6-8, 10-14, 20, 21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent 57-42309 (Asayama).
Asayama discloses an apparatus and method for reducing the water content of a sludge comprising a column (1) with upper (3) and lower (5) valves which are level controlled such that the upper one is closed and the lower one is opened (see abstract and page 2 of the translation), as claimed. With respect to claims 10-14, it is submitted that , while not numbered, these structures are clearly shown in figure 1.
8.	Claim(s) 1, 3, 5-8, 10-14, 16, 20, 21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese patent 107362591 (Weidong).
. 
9.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmigel in view of Larry.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asayama or Weidong in view of Larry or Batten.
While Schmiegel, Asayama and Weidong do not disclose the specific types of valves, it is submitted that gate valves are well-known, as exemplified by Larry and Batten in similar devices, and would therefore have been a known and obvious form of specific valve.
10.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmiegel, Asayama or Weidong in view of Larry or Krofta.
While Schiegel, Asayama and Weidong disclose general level sensors, it is submitted that level sensors of the types recited in claim 9 are well-known, as exemplified by Larry (weight) and Krofta (optical), and would therefore have been known and obvious forms of sensors.
11.	Claims 17-19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tikhonov discloses a two valve system for removal of solids, similar to Asayama and Weidong. Liu and Boyd are cited as being of general interest.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778